Per Curiam.
The order appealed from should be modified. Upon a consideration of the testimony, we are of the opinion that the allowances made by the learned referee are excessive, and should be materially reduced. The referee allowed to the firm of Shear-man & Sterling for services rendered by said firm as attorneys for defendant Federal Electric Company, Inc., the sum of $32,884.72. *577In our opinion, such allowance was excessive and should be reduced to the sum of $15,000, together with the further sum of $500 for disbursements.
The referee allowed to the law firm of Freudenberg & Mattuck, attorneys for defendants Rainbow Luminous Products, Inc., and Rainbow Light, Inc., and as attorneys for the Estate of George L. Johnson, deceased, and Raymond R. Machlett, the sum of $8,000. We regard such allowance as excessive, and the same should be reduced to $5,000.
The referee allowed to Charles L. Craig, as counsel to the said attorneys for Rainbow Luminous Products, Inc., and Rainbow Light, Inc., the sum of $17,000, which allowance we regard as excessive, and the same should be reduced to the sum of $2,500.
The allowances which we have indicated we regard as ample compensation for the services rendered by the respective attorneys. We find no justification in the record before us for making any further or additional allowances than those hereinbefore indicated.
As so modified, the order appealed from should be affirmed, without costs.
Present — Finch, P. J., Mebbell, McAvoy, Maetin and Shebman, JJ.; McAvoy, J., taking no part.
Order entered August 17, 1932, modified as indicated in opinion and as so modified affirmed, without costs. Settle order on notice.